DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 were pending as of the last Office Action. Upon entry of the Examiner’s Amendment below, claims 3, 9 and 15 will be cancelled, and claims 1-2 4-8, 10-14 and 16-18 will be pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harish Ruchandani on 7/21/21.1
The application has been amended as follows: 	AMEND claim 1 as follows:	A computer implemented method for intelligent shipment of items, comprising:	predicting shipping information for shipping an item associated with a first user to a destination designated by a second user, including determining a category of the item to identify similar items from a historical database; 	storing at least some of the shipping information in databases of an Internet site, wherein other of the shipping information is stored in a database of a shipper; and	generating a machine readable code associated with the item or the shipping information, wherein [[a]] the shipper uses information from scanning the code to access and retrieve the shipping information from the databases of the Internet site using an application programming interface (API) of the site and to retrieve the other of the shipping information from the database of the shipper, wherein said other of the shipping information is not available to the first user to thereby enable an anonymous transaction, and wherein the shipper uses the retrieved shipping information and retrieved other of the shipping information to ship the item to the destination.	CANCEL claim 3.	CANCEL claim 9.	AMEND claim 9 as follows:	A system for intelligent shipment of items, comprising:	a memory; and	at least one processor coupled to the memory and configured to perform operations comprising:	predicting shipping information for shipping an item associated with a first user to a destination designated by a second user, including determining a category of the item to identify similar items from a historical database; 	storing at least some of the shipping information in databases of an Internet site, wherein other of the shipping information is stored in a database of a shipper; and	generating a machine readable code associated with the item or the shipping information, wherein [[a]] the shipper uses information from scanning the code to access and retrieve the shipping information from the databases of the Internet site using an application programming interface (API) of the site and to retrieve the other of the shipping information from the database of the shipper, wherein said other of the shipping information is not available to the first user to thereby enable an anonymous transaction, and wherein the shipper uses the retrieved shipping information and retrieved other of the shipping information to ship the item to the destination.	CANCEL claim 15.
Allowable Subject Matter
Claims 1-2 4-8, 10-14 and 16-18 are allowed as now amended.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Bateman (US 2017/0154347, previously cited), teaches a similar computer implemented method, computer readable medium, and system for intelligent shipment of items,2 but fails to teach all limitations of the claims as now amended. Bateman thus fails to anticipate or render the claims obvious, either singularly or in combination with other references.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/MATTHEW MIKELS/            Primary Examiner, Art Unit 2876                                                                                                                                                                                            


    
        
            
    

    
        1 See Interview Summary dated 7/26/21 (interview date 7/21/21).
        2 See e.g. Non-final Office Action dated 6/28/21, pages 2-4.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.